Plaintiffs brought suit to recover a certificate of storage for ten bales of cotton in the Cotton Storage Warehouse at Mount Olive, or, if the certificate could not be had, for $750, the value of the cotton. The verdict was as follows:
"1. Are the plaintiffs the owners and entitled to the certificate for the ten bales of cotton mentioned in the complaint? Answer: `Yes.'
"2. What is the value of said ten bales of cotton? Answer: `$750.'"
We are satisfied by inspection of the record that the controversy, which involved almost entirely issues of fact, was tried in substantial compliance with the law, and that there is no error in the judgment.
No error.